DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-2,5-15, and 17-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2, 5-13 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein the first panel pad unit comprises a first panel inspection pad, a second panel inspection pad and a third panel inspection pad, and wherein the second panel pad unit comprises a fourth panel inspection pad, a fifth panel inspection pad and a sixth panel inspection pad, and wherein: the first panel inspection pad, the second panel inspection pad and the third panel inspection pad are connected to a first panel line, and the fourth panel inspection pad, the fifth panel inspection pad and the sixth panel inspection pad are connected to a second panel line " in combination with the remaining limitations of the claim 1. 
 Regarding claims 14-15 and 17-20 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  panel pad units comprising a first panel pad unit having first pads arranged in a first column, and a second panel pad unit having second pads arranged in a second column, the first panel pad unit further comprises a first panel dummy pad, and wherein the second panel pad unit further comprises a second panel dummy pad, the first panel dummy pad being disposed adjacent to a panel inspection pad " in combination with the remaining limitations of the claim 14. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 


/PETE T LEE/Primary Examiner, Art Unit 2848